DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 12/16/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-9, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art cited discloses an all-reflective optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a convex secondary mirror facing the primary mirror, the secondary mirror having an aspherical surface, wherein an optical axis extends from a vertex of the primary mirror to a vertex of the secondary mirror; a concave tertiary mirror arranged behind the primary mirror, the tertiary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a concave quaternary mirror arranged in the central aperture of the primary mirror or behind the primary mirror, the quaternary mirror having one of a spherical, parabolic, non-parabolic conical, or aspherical surface,  the prior art fails to teach or reasonably suggest, that a form factor, defined as a ratio of a distance between the 
Claims 2-9, 11-20, 23 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 21 is allowable over the prior art of record for at least the reason that even though the prior art discloses an all-reflective optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a convex secondary mirror facing the primary mirror, the secondary mirror having an aspherical surface, wherein an optical axis extends from a vertex of the primary mirror to a vertex of the secondary mirror; a concave tertiary mirror arranged behind the primary mirror, the tertiary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a concave quaternary mirror arranged in the central aperture of the primary mirror or behind the primary mirror, the quaternary mirror having one of a spherical, parabolic, non-parabolic conical, or aspherical surface,  the prior art fails to teach or reasonably suggest, that at least one image plane has one or more aggregated sensors, wherein the image plane is positioned at a radial distance from the optical axis that is no more than the radius of the primary mirror, and wherein an exit pupil or Lyot stop distance from the primary mirror is +/- 1% of an effective focal length, in combination with the other limitations of claim 21.
Claim 22 is allowable over the prior art of record for at least the reason that even though the prior art discloses an all-reflective optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a  the prior art fails to teach or reasonably suggest,  that at least one image plane has one or more aggregated sensors, wherein the image plane is positioned at a radial distance from the optical axis that is no more than the radius of the primary mirror; and a supporting structure for one or more of the mirrors, wherein the supporting structure is additively manufactured, in combination with the other limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872